Broyles, C. J.
1. The evidence connecting the defendant with the offense charged being wholly circumstantial, the failure of the court to instruct the jury upon the law of circumstantial evidence, even in the absence of a timely and appropriate written request, was error, (a) The principle of the law of circumstantial evidence was not sufficiently presented by the charge of the court; and therefore the ease is distinguished from Hendrix v. State, 24 Ga. App. 56 (100 S. E. 55), cited in the brief of counsel for the State.
2. The other special grounds of the motion for a new trial (several of which are too incomplete to be considered) show no error.
3. As a new trial must be had because of the error specified above, the question as to the sufficiency of the evidence to support the verdict is not now passed upon.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.

Hamilton Burch, for plaintiff in error.
G. J. Taylor, solicitor, contra.